Citation Nr: 0828683	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  94-35 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES 

1.  Entitlement to a higher initial evaluation in excess of 
20 percent for service-connected herniated nucleus pulposus, 
lumbosacral spine, L4-L5, disc bulge, L3-4, and neurocanal 
stenosis from March 1, 2002, to July 5, 2006.

2.  Entitlement to a higher initial evaluation in excess of 
20 percent for service-connected herniated nucleus pulposus, 
lumbosacral spine, L4-L5, disc bulge, L3-4, and neurocanal 
stenosis, beginning July 6, 2006.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1988 to 
May 1992.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By an October 1998 rating 
decision, the RO granted service connection for residuals, 
low back injury, with herniated nucleus pulposus, L4-L5, disc 
bulge, L3-L4, and neurocanal stenosis, effective January 18, 
1994.  In July 1999, the veteran requested re-evaluation of 
the initial rating.  Ultimately, the matter came before the 
Board in October 2005 at which time the Board recognized the 
October 1998 rating decision as the action from which this 
appeal originates.  

In its October 2005 decision, (applying the rating criteria 
for the spine in effect prior to September 23, 2002 
throughout the appeal period), the Board found the veteran 
did not meet the criteria for an initial evaluation in excess 
of 20 percent for his service-connected lower back disorder 
for the period prior to July 2, 1999.  The Board granted a 40 
percent initial evaluation for the period from July 2, 1999 
through August 5, 2001; and an initial evaluation of 60 
percent for the period from August 6, 2001 through December 
10, 2001.  A 100 percent evaluation was assigned effective 
December 11, 2001 based on surgical or other treatment 
necessitating convalescence.  The Board remanded that portion 
of the claim regarding the proper initial evaluation 
assignable for the period beginning March 1, 2002 for further 
evidentiary development.



Following completion of the Board's October 2005 Remand 
instructions, a Supplemental Statement of the Case (SSOC) was 
issued in February 2008 which assigned a 20 percent 
evaluation for the service-connected low back disorder for 
the period from March 1, 2002.

The portion of the appeal dealing with the assignment of an 
higher initial evaluation in excess of 20 percent for 
service-connected herniated nucleus pulposus, lumbosacral 
spine, L4-L5, disc bulge, L3-4, and neurocanal stenosis from 
March 1, 2002, to July 5, 2006, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action on his part is required.


FINDING OF FACT

Beginning July 6, 2006, the veteran's service-connected low 
back injury is not productive of more than moderate 
limitation of lumbar spine motion by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, by 
favorable ankylosis of the entire thoracolumbar spine, by 
incapacitating episodes of intervertebral disc syndrome 
(IVDS) having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, by severe lumbosacral 
strain, or by significant neurological impairment.


CONCLUSION OF LAW

The criteria for a higher initial evaluation in excess of 20 
percent beginning July 6, 2006, have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(effective before September 26, 2003); 38 C.F.R. § 3.102, 
3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 
(effective as of September 26, 2003) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 2 Vet. 
App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from the grant of service connection for the low 
back disorder, a different procedural posture than that 
addressed in Vazquez-Flores.  The Board therefore finds the 
holdings in the above case inapplicable to this appeal.

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. §§ 5103(a) and 7105.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2007).  In this case, the veteran was afforded two VA 
medical examinations in conjunction with this portion of the 
claim in July 2006 and December 2006.  Additionally, all VA 
Medical Center (VAMC) treatment records were obtained by the 
RO or AMC for the relevant time period as directed by the 
Board in its October 2005 Remand.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Jackson, Mississippi VAMC; the New 
Orleans, Louisiana VAMC; and the Biloxi, Mississippi VAMC.  A 
Social Security Administration (SSA) decision was also 
obtained.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before a Veterans 
Law Judge in April 2005; however, the veteran did not report 
for his scheduled hearing.  The veteran was afforded VA 
medical examinations in July 2006 and December 2006.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Merits of the Claim

The veteran asserts that his service-connected herniated 
nucleus pulposus, lumbosacral spine, L4-L5, disc bulge, L3-
L4, and neurocanal stenosis is more disabling for the period 
beginning July 6, 2006 than the 20 percent assigned.  As 
discussed in further detail below, the Board finds that in 
analyzing his claim under both the former and revised spine 
regulations to determine which are more beneficial to the 
veteran; the veteran is not entitled to a rating in excess of 
20 percent under any applicable rating criteria for the 
period beginning July 6, 2006.   See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002 and 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2007); VAOPGPREC 3-
2000.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(2002); 38 C.F.R. Part 4 (2007).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2007).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of initial ratings following initial 
awards of service connection, VA must address all evidence 
that was of record from the date of the filing of the claim 
on which service connection was granted (or from other 
applicable effective date).  Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999).  Accordingly, separate ratings may be 
assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  Id.  This practice 
is known as "staged" ratings.  The initial rating before 
the Board was previously remanded by the Board in October 
2005 for precisely this reason, to accurately determine the 
level of the veteran's disability for the period of time 
beginning March 1, 2002.  As discussed in the Introduction, 
in this decision the Board is deciding only the time period 
beginning July 6, 2006; the time period beginning March 1, 
2002 to July 6, 2006 is again remanded to the AMC for 
additional development.

Earlier relevant periods of the claim for the veteran's 
service-connected herniated nucleus pulposus, lumbosacral 
spine, L4-L5, disc bulge, L3-L4, and neurocanal stenosis were 
originally evaluated by the RO under the old criteria for 
degenerative disc disease, DC 5293, which sets forth the 
criteria for rating IVDS.  Because there is X-ray evidence of 
degenerative disc disease in the lumbar spine, the diagnostic 
codes evaluating intervertebral disc syndrome are for 
application.  The Board applied the former criteria under DC 
5293 to rate the veteran for other periods of the service-
connected disability in its October 2005 decision as set 
forth in the Introduction.  Under that code, a 10 percent 
evaluation is assigned for mild intervertebral disc disease, 
a 20 percent rating is assigned for intervertebral disc 
syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, DC 5293 (2002).

Another provision available under the old criteria for 
evaluating disabilities of the spine, DC 5295, assigned 
ratings for lumbosacral strain.  38 C.F.R. § 4.71a, DC 5295 
(2002).  Under this code, a 40 percent evaluation is 
warranted where the disorder is severe, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward flexion, loss of lateral 
motion, arthritic changes or narrowing or irregularity of 
intervertebral spaces, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295.  A 40 
percent evaluation was the maximum disability rating 
available under that code.

The Board notes that, under the old criteria, a lower back 
disorder also could be evaluated under DC 5292, which 
assigned ratings based on limitation of motion in the lumbar 
spine.  Under that Diagnostic Code, a 10 percent evaluation 
was warranted for slight limitation of motion, a 20 percent 
evaluation was warranted for moderate limitation of motion, 
and a 40 percent evaluation was warranted for severe 
limitation of motion.  

Effective September 23, 2002, the provisions of DC 5293 
(IVDS) were changed.  See 67 Fed. Reg. 54345- 54349 (August 
22, 2002).  The amended regulation specified that IVDS 
(preoperative or postoperative) is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months under DC 5293, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

For IVDS manifested by incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent evaluation is warranted; with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
evaluation is warranted; and with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent evaluation 
is warranted.

Note 1 of that code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Effective on September 26, 2003, the criteria for evaluating 
diseases of the spine, including IVDS were amended.  DC 5293 
was renumbered and revised at 38 C.F.R. § 4.71a, DC 5243.  
Under the current regulation, IVDS is to be evaluated either 
under the new general rating formula for diseases and 
injuries of the spine or under the formula for rating IVDS 
based on incapacitating episodes, which became effective on 
September 23, 2002. 

Under the new general rating criteria for disabilities of the 
spine, effective September 26, 2003, a 10 percent evaluation 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).

The Board notes that, under the new criteria for evaluating 
disorders of the spine, the only basis for awarding an 
evaluation in excess of 40 percent is if the service- 
connected disability is manifested by unfavorable ankylosis 
of the spine.  However, having reviewed the complete record, 
the Board finds that repeated physical examination and 
diagnostic studies have failed to reveal any evidence of 
either favorable or unfavorable ankylosis.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(2007).

As indicated in the Introduction, in its October 2005 
Decision and Remand, the Board applied only the rating 
criteria of the spine in effect prior to September 23, 2002 
because these criteria were determined by the Board at that 
time to be most beneficial to the veteran.  The Court has 
clarified that "where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should ... apply 
unless Congress provided otherwise or permitted the Secretary 
... to do otherwise and the Secretary did so." Cohen v. 
Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date. VAOPGPREC 3-2000.

On appeal is the assignment of an initial 20 percent 
evaluation by the AMC/RO beginning July 6, 2006 under 
38 C.F.R. § 4.71a, DC 5293 (2002).  The evidence pertinent to 
the period at issue includes range of motion evaluations, VA 
examinations and VA treatment reports, a Social Security 
Administration decision, and the veteran's statements 
regarding his pain.  However, ultimately, the Board has 
determined the clinical evidence and veteran's statements do 
not support an evaluation in excess of 20 percent under any 
diagnostic code of the former or revised spine regulations 
beginning July 6, 2006.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).

Given that the Board in October 2005 determined the 
evaluations assignable for the periods prior to March 2002; 
the evidence most relevant to this case is that pertaining to 
the period beginning July 6, 2006.  Evidence of record 
beginning July 6, 2006 provides no evidence that the veteran 
has experienced severe intervertebral disc syndrome with 
recurring attacks and intermittent relief as required for a 
higher evaluation of 40 percent; or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings with little 
intermittent relief required for a 60 percent evaluation.

In this regard, the veteran denied radiating pain at VA 
examination in July 2006 and, although he reported that low 
back pain traveled down his legs at the December 2006 VA 
examination, there were no signs of radiation and 
neurological examination revealed normal motor and sensory 
function.  The veteran reported chronic radiating pain in his 
right big toe that he described as severe burning, sharp 
pain.  Examination, however, revealed no radicular symptoms 
with his low back pain.  The examiner noted that sensory and 
motor function was symmetrical and equal in all limbs and 
that deep tendon reflexes were 2+.  In fact, neither VA 
examiner found sensory deficit or muscle weakness at either 
the July 2006 or December 2006 VA examinations.  Therefore, 
moderate IVDS has not been demonstrated and a higher 40 
percent evaluation under the rating criteria as in effect 
prior to the September 23, 2002 revision is not warranted. 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

In order to qualify for an increased rating under Diagnostic 
Code 5293, as revised September 23, 2002, the veteran would 
have to have experienced incapacitating episodes of IVDS 
having a total duration of at least 2 weeks, but less than 4 
weeks, in the past 12 months.  There has been no evidence of 
any prescribed periods of bed rest during the appeal period 
beginning July 6, 2006; hence incapacitating episodes have 
not been shown.  Thus, a higher evaluation under Diagnostic 
Code 5293, as revised September 23, 2002, is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The revised criteria contemplate additional evaluations for 
neurologic impairment. As discussed above, while the veteran 
complained of radiating low back pain at the July 2006 and 
December 2006 VA examinations, both examiners found no 
radiating pain on examination.  Sensory function was normal 
at both examinations.  Deep tendon reflexes were recorded as 
2+ bilaterally on both lower and upper extremities.

Based on the foregoing, the Board finds that the medical 
evidence is to the effect that the veteran does not have a 
neurologic impairment related to the low back disability.  
Therefore, there is no chronic neurologic manifestation to 
separated rate the veteran.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2007), Note (1).

The Board has also considered whether an increased evaluation 
is warranted under the diagnostic codes pertaining to 
lumbosacral strain or limitation of lumbar motion, as in 
effect prior to the September 26, 2003 revision.  

Although the Board notes the veteran's prescription of a back 
brace, and the veteran's reported occasional use of a cane, 
both VAMC treatment records and VA examination reports 
describe the veteran's posture and gait as normal.  The July 
2006 examiner reported the veteran ambulated well without the 
use of a cane.  The December 2006 examiner described the 
veteran as erect and able to ambulate without use of a cane. 
Because there is no medical evidence of muscle spasm or loss 
of lateral spine motion in standing position, an evaluation 
in excess of 20 percent under this diagnostic code is not 
warranted.  38 C.F.R. § 4.71a Diagnostic Code 5295 (2003).  

The veteran's low back disability also does not warrant an 
evaluation greater than 20 percent on the basis of limitation 
of motion.  The medical evidence for the period beginning 
July 6, 2006  revealed only moderate range of motion 
findings.  The July 2006 VA Examination showed  flexion to 90 
degrees before pain, extension to 20 degrees without pain, 
right lateral rotation to 40 degrees and left lateral 
rotation to 20 degrees followed by a feeling of pulling.  The 
December 2006 VA examination showed flexion to 70 degrees 
limited by pain, extension to 10 degrees with pain, right 
lateral rotation to 30 degrees with extreme pain and left 
lateral rotation to 40 degrees with extreme pain.  These 
findings, even considering pain on motion, are equivalent to 
moderate range of motion as described in the revised rating 
criteria, and do not rise to the level of severe limitation 
of motion as required for an increased evaluation of 40 
percent under the rating criteria in effect prior to the 
September 26, 2003 revision.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

A 40 percent rating under the revised rating criteria 
requires forward flexion limited to 30 degrees or less.  As 
discussed above, forward flexion has been to 90 degrees in 
July 2006 and 70 degrees in December 2006.  Therefore, 
entitlement to an increased evaluation on the basis of 
limitation of motion of the lumbar spine is not warranted.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

In terms of functional loss, the December 2006 VA examiner 
stated that additional limitation of function due to 
repetitive use or flare could not be determined without 
resort to mere speculation, but recorded pain in his 
findings.  The July 2006 VA examiner also recorded pain in 
his range of motion findings.  

The Board acknowledges that the veteran has repeatedly 
complained of pain, stiffness, and tightness associated with 
his back disability.  The record also reveals that the 
veteran has been treated with physical therapy, a back brace 
and narcotics for his pain.  However, even factoring in the 
additional limitation in motion due to pain, the veteran 
still demonstrated motion of the spine.  For example, during 
the July 2006 VA examination, the examiner commented that the 
veteran was able to flex 90 degrees before showing 
demonstrable pain.  During the December 2006 VA examination, 
the examiner commented the veteran flexed to 70 degrees with 
pain.  Therefore, while the veteran has significant pain 
which limits his activities, this limitation does not more 
nearly approximate a finding of ankylosis of the entire 
thoracolumbar spine.  Rather, the evidence clearly shows the 
veteran retained some motion in the back throughout the 
period on appeal.  Therefore, an increased evaluation is not 
warranted.  38 C.F.R. § 4.45, 38 C.F.R. § 4.71a, Diagnostic 
Code 5243; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's VA examinations and VA treatment records do not 
indicate ankylosis or vertebral fracture, and a higher 
evaluation under old or new rating criteria is not available 
on those bases.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289 (2003); 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2007).

The Board also notes that the December 2006 VA examiner 
compared the veteran's July 2006 spinal MRI to a June 2000 
spinal X-ray taken status post-laminectomy and status post-
spinal fusion.  Although still diagnosing apparent fluid 
collection within the mid-paraspinal muscles posterior to the 
L3-L4 intervertebral disk space as noted in June 2000, the 
examiner noted the minimal disk osteophyte complex at L3-L4 
and L4-5 with no evidence of significant canal stenosis. 

The Board finds that the 20 percent evaluation appropriately 
reflects the highest level of disability caused by the low 
back disability from July 2006 under either the old and 
revised spine regulations.  See Fenderson.  The veteran's 
limitation of motion and pain on motion is encompassed in the 
assigned 20 percent evaluation.  Additionally, the veteran's 
disability has not required any periods of hospitalization, 
or incapacitating episodes requiring physician prescribed bed 
rest since July 2006.  

While the veteran contends that the service-connected lower 
back disability has increased in severity, as a layperson he 
is only competent to report observable symptoms - not 
clinical findings which are applied to VA's Schedule for 
Rating Disabilities.  Compare Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the grant of an initial evaluation in excess of 20 
percent from July 6, 2006.  


ORDER

The criteria for an initial evaluation in excess of 20 
percent for service-connected herniated nucleus pulposus, 
lumbosacral spine, L4-5, disc bulge, L3-4 beginning July 6, 
2006 is denied.


REMAND

In its October 2005 remand, the Board directed that the 
veteran be afforded a VA spine examination, and that the 
examiner "provide an opinion as to variations in the 
severity of his symptoms beginning March 1, 2002."  Neither 
the July 2006 nor the December 2006 exam addresses this 
question as directed by the Board in the October 2005 Remand.  
Specifically, the VA examinations focused on current symptoms 
only; there were was no comment or opinion on the level of 
disability for the period March 1, 2002, to July 5, 2006.

Because the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the 
appellate courts, this matter must again be remanded.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Consistent with the Court's finding, additional development 
is required prior to appellate review regarding an assignment 
of an initial rating for the period from March 1, 2002 to 
July 6, 2006.

The veteran's VA treatment notes dated in February 2003 show 
complaints of stiffness in his back and legs, right more than 
left.  On exam, strength was noted as normal, both knee 
reflexes were abolished and straight leg raising was up to 80 
degrees sitting up and 0 lying down.  A June 2004 VA 
treatment note shows the veteran complained of back pain 
requesting pain medication and indicating that since his back 
surgery two years ago he had never really recovered to full 
function.  He described pain and weakness in his left leg 
although he was noted to be ambulating without assistance.  

A September 2004 MRI showed status post posterior fusion and 
disectomy, and leminectomy of lower lumbar spine, fluid 
collection at the surgical site which could represent seroma 
versus pseudo meningocele.    

A December 2004 reflect the veteran's complaints that his 
back "was killing him" and that he did not have complete 
control of his right leg.  The impression was noted as 
possible instability of the lumbosacral junction which was 
not included in the junction fixation.  A brace was 
recommended, pain medication issued and physical therapy 
prescribed.  

In February 2005, a VA treatment note indicated the veteran 
had not yet received his back brace and was still unable to 
work as a result.  The VA physician discouraged him to get a 
job that would "put his back at risk....for these reasons he 
is considered not able to be employed at this time and there 
is a possibility of a third surgery that is required once 
this rehabilitation process is complete."  

A March 2006 VA treatment note notes mild lower back 
tenderness, no swelling and no sign of infection.  


Accordingly, the case is REMANDED for the following action:

1. The AMC should request a VA medical 
opinion to determine the nature and 
severity of the veteran's lower back 
symptoms from March 1, 2002 to July 6, 
2006.  In the medical opinion, when 
addressing the severity of the veteran's 
disability over the identified time 
period, the examining physician should 
specifically comment on VA medical 
records in the veteran's file dated in 
February 2003, June 2004, December 2004, 
February 2005, April 2005 and March 2006 
which discuss the veteran's spinal 
instability.  The examining physician 
should also review and compare the 
veteran's March 2001 and September 2004 
MRIs.  The examining physician is asked 
to opine, if possible, whether the spine 
disability or symptoms associated the 
with the spine disability caused the 
veteran to be unemployable at that time 
or for a portion of that time.  

The examiner is also asked to provide an 
opinion, if possible, as to the effect 
of the back brace prescribed to the 
veteran and whether there was an 
improvement of symptoms shown following 
the prescription of the back brace.  The 
examiner is specifically asked to opine, 
if possible, as to the time frame when 
and if the veteran's low back symptoms 
improved as a result of the back brace.  

The claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
Complete diagnoses should be provided.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed. The 
conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence 
such as service medical records.  If the 
examiner finds that rendering an opinion 
(or opinions) as requested would require 
resort to pure speculation, the examiner 
should so explain. 

2.  Following the completion of the VA 
opinion, the AMC or RO is instructed to 
consider the potential application of 
various provisions of Title 38 of the 
Code of Federal Regulations, including 
the provisions of 38 C.F.R. § 
3.321(b)(1) and to determine whether 
there is any basis for referral of the 
veteran's claim to the Under-Secretary 
for Health Benefits for extra-schedular 
consideration on the basis of the 
veteran's inability to work as a result 
of his back disability for the period at 
issue and/or thereafter.

3. After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last supplemental statement of the 
case (SSOC) was issued.  If the benefit 
sought on appeal remains denied, the RO 
must furnish the veteran and his 
representative an appropriate SSOC to 
and allow them a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


